Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 23, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  155433 & (13)(14)(15)(19)(20)(23)                                                                         Brian K. Zahra
  (30)(34)(37)                                                                                      Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 155433
                                                                    COA: 336184
                                                                    Kalamazoo CC: 2015-000503-FH
  LANCE ADAM GOLDMAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions for immediate consideration, the motion to add
  new issues, and the motion for leave to supplement are GRANTED. The application for
  leave to appeal the February 10, 2017 order of the Court of Appeals is considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court. The motion to expand the record and remaining motions for
  miscellaneous relief are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 23, 2017
         p0522
                                                                               Clerk